Exhibit 10.54

ADEPT TECHNOLOGY, INC.
FISCAL 2013 PERFORMANCE PLAN
1.    Purpose.
The Adept Technology, Inc. Fiscal 2013 Performance Plan (the “Performance
Plan”), established under the Adept Technology, Inc. 2005 Equity Incentive Plan
(the “Equity Plan”), is intended to provide performance-based compensation to
individuals who make a significant contribution to the financial performance of
Adept Technology, Inc. (the “Company”). Performance Plan objectives are to:
(a) focus specific employees on achieving specific performance targets
applicable to overall corporate performance and specific functional or
departmental performance where applicable, (b) reinforce a team orientation
through collective corporate targets with adjustment for such departmental
performance, (c) provide significant award potential for achieving outstanding
performance, (d) further align employees’ interests with those of the Company’s
stockholders through equity compensation, and (e) enhance the ability of the
Company to attract and retain highly talented and competent individuals.
2.    Definitions.
Defined terms not explicitly defined in this Performance Plan but defined in the
Equity Plan shall have the same definitions as in the Equity Plan.
“Adjusted EBITDA” means earnings before interest income, taxes, depreciation and
amortization, goodwill impairment, merger and acquisition-related expenses,
stock-based compensation expense and currency expense for the Performance
Period, as may be adjusted by determination by the Committee in accordance with
the adjusted EBITDA calculation used for other purposes for which this metric is
used by the Company for such period.
“Award” means an award of Restricted Stock and/or a Performance Cash Award, in
each case to be granted following the Performance Period as provided under this
Performance Plan pursuant to the terms hereof and the Equity Plan, as
applicable.
“Board” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations and/or other interpretive authority and guidance issued thereunder.
“Committee” means the Compensation Committee of the Board.
“Department Objectives” means the functional and department objectives, in each
case as defined and with the applicable weighting as identified on Annex B,
provided that attainment of any and all Department Objectives (and the detailed
requirements and definitions therefor) shall be as determined by the Chief
Executive Officer for all Participants other than the Chief Executive Officer.
“Participants” means the Company’s executive team members John Dulchinos, Lisa
Cummins, Joachim Melis and John Boutsikaris, and the additional non-executive
officer focus team members as set forth on Annex A. Participants may also
include other current or future employees of the Company as may be approved by
the Compensation Committee.




--------------------------------------------------------------------------------

Exhibit 10.54

“Performance Goals” means the Revenue and Adjusted EBITDA targets set forth in
Annex A and the Department Objectives, in each case in the specified amounts for
the Performance Period as identified on the relevant annex hereto.
“Performance Period” means the period beginning July 1, 2012 and ending June 30,
2013.
3.    Determination of Awards.
 
 
a.
Generally. As soon as practicable after availability of the Company’s financial
results for the Performance Period, but on or before the date that is ninety
(90) days following the expiration of the Performance Period, the Chief
Executive Officer shall report to the Committee with respect to the amounts of
the Departmental Objectives attained by each Participant and related adjustment
to any Award potentially granted hereunder and the Committee shall determine and
certify the Performance Goals (if any) met and the calculation of Awards to be
granted pursuant to the Performance Plan (the date of such certification the
“Certification Date”). Upon the Certification Date, Awards will be granted to
Participants based upon the extent to which the Company achieves the applicable
Performance Goals as set forth in Annex A as adjusted to give effect to such
Participant’s level of achievement of the Department Objectives; provided,
however, that the Committee shall retain the discretion to alter the number of
shares of Restricted Stock and/or Performance Cash Awards to be granted to any
Participant pursuant to this Performance Plan. All Restricted Stock Awards will
be subject to service-based vesting as set described in Section 4(b).

If the Company does not achieve the minimum targets specified in Annex A for the
Performance Goals, no Awards shall be made pursuant to this Performance Plan.
 
 
b.
Change in Control Prior to the Certification Date. If a Change in Control occurs
prior to the Certification Date, and provided that the Participant remains
continuously employed by the Company until immediately prior to the Change in
Control, then, immediately prior to the Change in Control, a pro-rated number of
Shares shall be awarded to the Participant on such date equal to that number of
Shares set forth next to the Participant’s name in Annex A that would be earned
applying the formula set forth therein measuring the Performance Period as the
period ending on the date which is ten business days prior to the Change in
Control (the “CinC Period”) multiplied by a fraction, the numerator of which is
the number of days during the CinC Period and the denominator of which is 365.
Shares granted pursuant to an Award as determined in this Section 3(a) shall be
vested in full as of the grant of the Award.

 
 
c.
Termination For Any Reason Prior to the Certification Date. Subject to
Section 3(b), if a Participant’s employment with the Company terminates prior to
the Certification Date for any reason, then that Participant shall not be
entitled to receive
 
any Award under this Performance Plan, unless otherwise determined by the
Committee.

4.    Terms of Awards.
 




--------------------------------------------------------------------------------

Exhibit 10.54

 
a.
Award Amounts. The Restricted Stock to be issued and Performance Cash Awards to
be paid to Participants shall be as determined on the Certification Date as set
forth on Annex A, subject to adjustment for the level of performance of the
applicable Department Objectives set forth in Annex B. Amounts in excess of the
100% Performance Goal targets as calculated by the formulae set forth in Annex A
and Annex B will be paid in Performance Cash Awards in a cash amount equal to
the value of the Shares which would otherwise have been payable based upon the
average closing price of the Company’s common stock for the thirty (30) days
ending on the business day prior to the Certification Date.

 
 
b.
Vesting. Subject to the Participant’s continuous employment with the Company
through and on the applicable Vesting Date, the Restricted Stock issued under
this Performance Plan shall vest, in equal quarterly installments on the last
day of each fiscal quarter following June 30, 2013 through the quarter ending
June 30, 2014 (each such date, a “Vesting Date”), subject to such earlier
acceleration as provided in Sections 4(c)(ii) and 4(d). Performance Cash Awards
paid will not be subject to vesting.

 
 
c.
Effect of Termination of Employment After the Certification Date.

 
 
i
If the Participant’s employment is terminated for any reason other than as a
result of death or Total and Permanent Disablement prior to the final Vesting
Date, the Participant’s Award shall cease vesting and all unvested Restricted
Stock subject to the Participant’s Award as of the date of termination shall be
forfeited immediately with no further action on the part of the Participant.

 
 
ii
If the Participant’s employment is terminated due to death or Total and
Permanent Disablement after the Certification Date but prior to the final
Vesting Date, all Restricted Stock held by the Participant as of the date of
termination shall be immediately vest as of the date of termination.

 
 
d.
Effect of a Change in Control After the Certification Date. If a Change in
Control occurs after the Certification Date, and provided the Participant
remains continuously employed by the Company until immediately prior to the
Change in Control, then, as of immediately prior to the Change in Control, all
outstanding and unvested Restricted Stock subject to the Participant’s Award
shall vest in full.

 
 
e.
Adjustment of Shares. The number of Shares of Restricted Stock subject to an
Award may be adjusted from time to time for capitalization adjustments in the
discretion of the Committee, as provided in Section 13 of the Equity Plan.

 
 
f.
Distribution of Awards.

 
 
i.
Shares of Restricted Stock awarded to a Participant shall be held by the Company
(or recorded on the stock records of the Company’s transfer
 
agent) on behalf of the Participant and distributed to the Participant (or the
Participant’s estate trustee on behalf of its heirs in the case of death) on the
applicable Vesting Date (subject to the satisfaction by the Participant of tax
withholding requirements described in Section 6) or, if applicable, the events
described in Sections 3(b), 4(c)(ii) and 4(d) (but, in the case of an issuance
of Shares or cash made on account of a termination due to Total and Permanent
Disablement, such distribution shall occur on the date that is six months and
one day after the date of the Participant’s “separation from service” (as
defined in Treas. Reg. 1.409A-1(h)) with the Company, except to the extent
earlier payment is permissible under Section 409A of the Code).

 
 
ii.
All Performance Cash Awards will be settled with no further action on the part
of any Participant by the payment of cash amounts earned to the applicable
Participant, less tax withholdings, on or before the Company’s payroll payment
date immediately following the Certification Date.

 




--------------------------------------------------------------------------------

Exhibit 10.54

 
g.
Award Agreements. Each Restricted Stock Award shall be evidenced by an award
agreement (“Award Agreement”) to be entered into between the Participant and the
Company with such terms and conditions and in such form as the Committee shall
determine. Awards shall be subject to the terms and conditions of the Award
Agreement, the Performance Plan and the Equity Plan.

5.    Performance Plan Administration
Notwithstanding the authority of the Chief Executive Officer in respect of the
Department Objectives as provided herein, the Committee shall be responsible for
all decisions and recommendations regarding Performance Plan administration and
retains final authority regarding all aspects of Performance Plan
administration, the resolution of any disputes, the interpretation of the
Performance Plan and any Award Agreement hereunder, and the application of the
Performance Plan in any respect to a Participant. All determinations and
interpretations made by the Committee in good faith shall not be subject to
review by any person and shall be final, binding and conclusive on all persons.
The Committee may, without notice, amend, suspend or terminate the Performance
Plan; provided, however, that no such action may adversely affect any then
outstanding Award without the consent of the Participant, unless such action is
necessary to comply with any applicable law.
6.    Withholding
The Company will have the right to make all payments or distributions or deliver
Shares or cash pursuant to the Performance Plan to a Participant net of any
applicable federal, state and local taxes required to be paid or withheld. The
Company will have the right to withhold from wages or other amounts otherwise
payable to such Participant such withholding taxes as may be required by law, or
to otherwise require the Participant to pay such withholding taxes. If the
Participant fails to make such tax payments as are required, the Company will,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant or to take such other
action as may be necessary to satisfy such withholding obligations. Unless the
Participant elects to satisfy any tax withholding obligation by an alternative
means as permitted hereby, Participant’s acceptance of an Award constitutes
Participant’s instruction and authorization to the Company to withhold on the
Participant’s behalf the number of Shares from the Restricted Stock and the
applicable amount of cash from any cash distributed to the Participant at the
time when the Award becomes vested and payable as the Company determines to be
sufficient to satisfy the tax withholding obligation.
7.    Financial Restatements.
If the Company’s financial statements for the Performance Period are the subject
of a restatement due to error or misconduct prior to the fifth anniversary of
the Certification Date, to the extent permitted by applicable law, in all
appropriate cases, the Company will seek, and all Participants shall take such
action as required to effect, reimbursement of excess performance compensation
issued or paid under the Performance Plan for the Performance Period. For
purposes of this Performance Plan, excess performance compensation means the
positive difference, if any, between (i) the Performance Plan Award actually
paid to the Participant and (ii) the Performance Plan Award that would have been
paid to the Participant had the applicable




--------------------------------------------------------------------------------

Exhibit 10.54

Performance Goals been calculated based on the Company’s financial statements as
restated. The Company will not be required to award any Participant any
additional Award hereunder should the restated financial statements result in a
higher multiplier as compared to the Performance Goals.
8.    General Provisions.
 
 
a.
Non-Exclusivity of Performance Plan. The adoption of the Performance Plan by the
Board shall not be construed as creating any limitations on the power of the
Board or the Committee to adopt such other bonus or incentive compensation
arrangements as either may deem desirable, including, without limitation, cash
or equity-based compensation arrangements, either tied to performance or
otherwise, and any such other arrangements as may be either generally applicable
or applicable only in specific cases.

 
 
b.
Limitation on Rights as a Participant. The Company is not obligated to give
uniform treatment to Participants under the Performance Plan. Participation in
the Performance Plan during the Performance Period does not convey any right to
receive any award or to participate in the Performance Plan as to any other
period.

 
 
c.
No Employment or Service Rights. Nothing in the Performance Plan or any
instrument executed or Award granted pursuant to the Performance Plan shall
(i) confer upon any Participant any right to continue to be retained in the
employ or service of the Company, (ii) change the at-will employment
relationship between the Company and a Participant, or (iii) interfere with the
right of the Company to discharge any Participant or other person at any time,
with or without cause, and with or without advance notice.

 
 
d.
Stockholder Rights. No Participant shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any Restricted Stock subject
to an Award unless and until such Participant has vested in the Shares subject
to the Award, except that the Participant shall be entitled to exercise voting
rights and receive ratable
 
dividends and other distributions paid with respect to Restricted Stock subject
to an
 
Award (even if such Restricted Stock has not yet vested or been distributed to
the Participant).

 
 
e.
Validity. If any provision of the Performance Plan is held invalid, void, or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provision of the Performance Plan.

 
 
f.
Governing Plan Document. The Performance Plan is subject to all the provisions
of the Equity Plan and is further subject to all interpretations, amendments,
rules and regulations that may from time to time be promulgated and adopted by
the Committee, the Board or the Company pursuant to the Equity Plan. In the
event of any conflict between the provisions of this Performance Plan and those
of the Equity Plan, the provisions of the Equity Plan shall control.

 




--------------------------------------------------------------------------------

Exhibit 10.54

 
g.
Governing Law. The Performance Plan and any Award Agreement hereunder will be
interpreted and construed in accordance with the laws of the State of Delaware
(without regard to principles of conflicts of law) and applicable federal law.

 
 
h.
Section 409A. To the extent applicable, it is intended that this Performance
Plan and any Award granted hereunder comply with the requirements of
Section 409A of the Code. Any provision that would cause the Equity Plan or any
Award granted hereunder to fail to satisfy Section 409A of the Code shall have
no force or effect until amended to comply with Section 409A of the Code, which
amendment may be retroactive to the extent permitted by Section 409A of the
Code.

 
 
i.
Headings. The headings of the Sections in this Performance Plan are inserted for
convenience only and shall not be deemed to affect the meaning of this Equity
Plan.

9.    Effective Date.
This Performance Plan was adopted by the Compensation Committee of the Board on
September 20, 2012.
 




--------------------------------------------------------------------------------

Exhibit 10.54





ANNEX A
PERFORMANCE GOALS/APPLICABLE AWARD AMOUNTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Weighting
50%
 
 
50%
 
 
 
 
 
ADJ EBITDA
 
Revenue
 
150%
+
 
150%
 
125%
 
125%
 
100%
 
100%
 
50%
 
50%
 
 
 
 
 



 
•
 
If either one of the Minimum Targets is not met, no award will be made.

 
 
•
 
If the amount derived from the formula (as adjusted by the Department Objective
amounts) exceeds 100%, all Restricted Stock will be granted, with Performance
Cash Awards to be paid in cash for amounts in excess of 100% as determined
pursuant to the Performance Plan.

 




--------------------------------------------------------------------------------

Exhibit 10.54

 
•
 
Adjusted EBITDA and Revenue will be determined, as applicable, in the manner
determined for the Company’s financial statements. Amounts falling between the
targets identified above will be assigned the correlating percentage in relation
to those specified above.
 
 
 
 
 
Name
 
Restricted Stock Amount at 100%
*
John Dulchinos
 
 
50,000


 
Lisa Cummins
 
 
25,000


 
Joachim Melis
 
 
10,000


 
John Boutskaris
 
 
10,000


 
Jeff Baird
 
 
17,500


 
Rush LaSelle
 
 
10,000


 
Bob Malley
 
 
17,500


 
Sue C. Lim
 
 
10,000


 
Cathy Denham
 
 
10,000


 
Patrick O’Sullivan
 
 
10,000


 
[Pack GM]
 
 
10,000


 



*assumes no adjustment for Department Objectives.




--------------------------------------------------------------------------------

Exhibit 10.54



ANNEX B
DEPARTMENT OBJECTIVES
As communicated to each participant upon adoption of the Performance Plan.




